RESOLUCIÓN
Presentada queja contra el Juez Carlos J. Becerra, del Tribunal de Distrito, Sala de Yauco, por el abogado José Enrique Ayoroa Santaliz, luego de investigada la misma por la Administración de Tribunales, un juez de este Tribunal determinó, conforme a la ley, la existencia de causa probable para tomar acción disciplinaria contra el referido magistrado. Concedimos término al querellado para mostrar causa por la cual no debía ser disciplinado. Considerada la comparecencia del juez querellado, determinamos que la conducta observada por éste en sala, al presidir la causa seguida contra Osvaldo Caro Cintrón, está reñida con lo establecido en el Canon VI de Etica Judicial, al no “ser considerado y cortés” con el abogado.
No obstante la determinación de causa probable, el Tribunal estima que la actuación del Juez Becerra no fue lo suficientemente grave para ordenar la radicación de una querella, sin embargo, el Tribunal confía que en el futuro el Juez Becerra actuará con prudencia y circunspección, atributos indispensables de un buen juez.
Lo acordó el Tribunal y certifica el Secretario. Los Jueces *523Asociados Señores Díaz Cruz, Irizarry Yunqué y Negrón García no intervinieron.
(Fdo.) Angel G. Hermida

Secretario